DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-11 of prior U.S. Patent No. 11014295 (hereinafter Villette). This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-11, 14, 17 and 20 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable overs claims 1-10 of Villette.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant application and Villette disclose similar limitations, as illustrated in the following table:
Instant Application
U.S. Patent No. 11014295
1. A method for manufacturing an object using an additive manufacturing process, comprising the steps of: 
providing loose raw material to a fabrication bed; 
providing loose reinforcement material to the fabrication bed; 
capturing an image of the raw material and the reinforcement material; 
processing the image to identify an arrangement of the reinforcement material in the fabrication bed; 
dynamically determining a toolpath based upon the arrangement of the identified reinforcement material; and 
operating a tool to activate the raw material along the determined toolpath in a layer of the object being manufactured.
10. The method of claim 1, wherein the step of providing loose reinforcement material comprises providing the loose reinforcement material having a random distribution.
1. A method for manufacturing an object using an additive manufacturing process, comprising the steps of: 
providing loose raw material to a fabrication bed; 
providing loose reinforcing material to the fabrication bed having a random distribution; 
capturing an image of the raw material and the reinforcement material; 
processing the image to identify an arrangement of the reinforcement material in the fabrication bed; 
dynamically determining a toolpath based upon the arrangement of the identified reinforcement material; and 
operating a tool to activate the raw material along the determined toolpath in a layer of the object being manufactured.


Claims 12-13 and 18-19 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable overs claims 1-10 of Villette in view of Dua et al. U.S. Patent Publication No. 20190366680 (hereinafter Dua).
The additional limitations of claims 12-13 and 18-19 in the instant application, are taught by Dua who describes various flat, straight, wavy, crimped fibers with round, ovoid, triangular cross sections [0094].  
Villette and Dua are analogous art. They relate to additive manufacturing/3D printing and fiber composites.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the various fiber types of Dua for the generic fibers of Villette for the predictable result of an additive manufacturing system utilizing specific fiber types.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 12-14 and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of these claims recite ‘irregular’ and the metes and bounds of what defines an irregular shape, cross section, or block from a regular shape, cross section or block are not well-defined.
Further, claims 14 and 20 recite ‘a scrap of sheet metal’ and it is unclear what the metes and bounds are of ‘a scrap’, i.e. a small piece. 
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119